ORDER
PER CURIAM.
Lee Jones (Movant) appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error is without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for them information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).